Cite as 2015 Ark. App. 495

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CR-14-1131


RICHARD ALLEN JONES                                Opinion Delivered   September 23, 2015
                                APPELLANT
                                                   APPEAL FROM THE PERRY
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-2014-3]

STATE OF ARKANSAS                                  HONORABLE HERBERT WRIGHT,
                                  APPELLEE         JUDGE

                                                   AFFIRMED



                          RAYMOND R. ABRAMSON, Judge

       Richard Allen Jones appeals his conviction of felon in possession of a firearm. He

argues that the State failed to present sufficient evidence to support his conviction. We affirm.

       At trial, Corporal Robbie Stout with the Arkansas Game and Fish Commission

enforcement division testified as the sole witness for the State. He stated that on October 17,

2013, while on duty, he received a report that shots were fired near an old cemetery adjacent

to a deer lease. When he arrived, he spoke with the complainant, who advised Corporal Stout

that he heard shots coming from the east. Corporal Stout returned to his patrol car and headed

east on a gravel road near the cemetery. After driving less than one hundred yards, Corporal

Stout observed two vehicles—one of which was a gray Chevrolet truck occupied by a male

driver. He later identified the driver of the gray truck as Richard Jones.

       Corporal Stout testified that Jones parked the truck near his patrol car and that he

approached Jones. Corporal Stout asked Jones what he was doing in the area, and Jones
                                 Cite as 2015 Ark. App. 495

responded that he was “running coyotes.” Corporal Stout then asked Jones if he had any

firearms in the vehicle, and Jones answered “Yes.” Corporal Stout asked where the firearm

was located, and Jones stated that the weapon was underneath his legs next to the seat.

Corporal Stout testified that he looked into the truck and observed a rifle. He then asked

Jones to exit the vehicle. He asked Jones whether he had a hunting license, and Jones stated

that his girlfriend had it. Corporal Stout radioed the Game and Fish Commission and asked

the dispatcher whether Jones had a license. The dispatcher reported that Jones’s hunting

license was expired. Corporal Stout then issued Jones a citation for hunting without a license.

He stated that he told Jones that if he located his license to bring it to court, and he would

reduce the citation to a warning. Jones then left the area.

       Corporal Stout testified that he then called the complainant and reported that the

gunshots had come from Jones, who was coyote hunting in the area. The complainant advised

Corporal Stout that Jones was a felon. Corporal Stout called the dispatcher, and the dispatcher

ran Jones’s name and date of birth. The system reported that Jones had a felony record.

Corporal Stout stated that he then tried to locate Jones for the remainder of that day but was

unsuccessful. He did not go to Jones’s residence. On October 24, 2013, Corporal Stout went

to the prosecutor’s office and an arrest warrant was issued. In November 2013, Corporal Stout

finally located Jones and served him with the arrest warrant. Corporal Stout testified that

when he served Jones with the warrant, Jones was with a group of hunters but did not have

a weapon.

       Following Corporal Stout’s testimony, the State rested. Jones then moved for a


                                              2
                                  Cite as 2015 Ark. App. 495

directed verdict. Specifically, Jones’s counsel stated

       Your Honor, at this time I’d make a motion for directed verdict on the charge of
       possession of firearm by certain persons. The State has not provided enough evidence
       for this to go to the jury. The sole witness that they have has not provided a firearm.
       He himself testified that he decides what is important to go into the report. He said he
       did not make any attempt to find Mr. Jones that day to procure the weapon to have
       it in Court today. And we would ask that this charge be dismissed and not be sent to
       the jury.

The circuit court denied the motion.

       Jones then testified on his own behalf. He admitted seeing Corporal Stout on October

17, 2013, but denied having a gun with him. Further, two of Jones’s friends, Tony Crosarial

and Gary Wiley, testified that they saw Jones on October 17, 2013, and he did not have a

gun.

       Following their testimony, the defense rested, and the court again denied Jones’s

motion for a directed verdict. The jury then found Jones guilty and sentenced him to five

years’ imprisonment in the Arkansas Department of Correction. Jones filed this timely appeal.

On appeal, Jones argues that the circuit court erred in denying his motion for a directed

verdict. Specifically, Jones asserts that the evidence is insufficient to show that Jones actually

possessed a firearm.

       A directed-verdict motion is a challenge to the sufficiency of the evidence and requires

the movant to apprise the circuit court of the specific basis on which the motion is made. See,

e.g., Rounsaville v. State, 372 Ark. 252, 273 S.W.3d 486 (2008). Arguments not raised at trial

will not be addressed for the first time on appeal, and parties cannot change the grounds for

an objection on appeal but are bound by the scope and nature of the objections and arguments


                                                3
                                Cite as 2015 Ark. App. 495

presented at trial. See id.

       Here, Jones’s arguments on appeal were not part of his directed-verdict motion in the

circuit court. Specifically, at trial, Jones argued that the evidence was insufficient because

Corporal Stout did not provide the firearm and did not make any attempt to find Jones to

procure the weapon. However, on appeal, Jones changed his argument to assert that the

evidence was insufficient to show that he actually possessed a firearm. Accordingly, his

argument is not preserved for our review.

       Affirmed.

       HARRISON and BROWN, JJ., agree.

      Cheryl Barnard, Deputy Public Defender, by: Mary Kathryn Williams, Deputy Public
Defender, for appellant

       Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.




                                              4